Citation Nr: 1536833	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from October 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in June 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Prior to November 1967, service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.

The Veteran was afforded VA audiologic examinations in December 2009 and October 2011, which resulted in an assessment of bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385.  The examinations also resulted in negative etiological opinions, including with respect to tinnitus.  In each case, the examiner relied on the audiometrics in the service records, to include noting no significant threshold shift, despite noise exposure related to the Veteran's service as a Cannoneer.  In offering the opinions, the examiner cited the Veteran's entrance and separation audiograms with the entrance examination dated in October 1965, and the separation examination dated in May 1968.  It does not appear that the examiner converted the entrance audiogram to ISO (ANSI) units; thus, the opinions are inadequate.  See 38 C.F.R. § 4.2; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

The record also reflects that the Veteran is in receipt of Social Security Administration (SSA) disability records.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination regarding disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Refer the claims folder to the examiner who performed the December 2009 and October 2011 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  Ensure that the examiner is made aware of the need to convert the results of the enlistment examination to ISO-ANSI standards.

Following review of the claims file, the examiner should provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss disability and/or tinnitus is attributable to service, particularly his claimed exposure to acoustic trauma. The examiner is also specifically asked to address whether it is at least as likely as not that the Veteran has delayed onset hearing loss that is related to service, including as a result of claimed exposure to acoustic trauma?  

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination. Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner should specifically address the findings of the audiometric testing conducted during service, which should be converted to ISO-ANSI standards, as applicable.

If the examiner finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination and that examination should likewise take into account in-service audiometrics converted to ISO-ANSI standards.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

